Judgment modified by striking out the provisions requiring the defendants to raise the bottom of their reservoir and conduit to the level of the bottom of the plaintiff’s spring and enjoining the defendants from again lowering the bottoms of said reservoir and conduit; also the provision enjoining the defendants from using the water of such spring for purposes permitted by such judgment to an extent so that it shall lower *926the water of plaintiff’s spring so that it cannot be drawn through the outlet that existed just prior to the time plaintiff lowered such outlet to the bottom of said spring after defendants constructed their reservoir; and as so modified the judgment is affirmed, without costs of this appeal to either party. All concurred, except Lambert and Merrell, JJ., who dissented and voted for reversal and dismissal of the complaint.